Citation Nr: 0104890	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence of record reveals the onset of seronegative 
rheumatoid arthritis in December 1995, more than two years 
after the veteran's separation from service.

3.  The medical evidence does not demonstrate a connection 
between the rheumatoid arthritis to the veteran's period of 
active duty service or compensable symptomatology within one 
year thereafter.    


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred, and may not be 
presumed to have been incurred, during the veteran's period 
of active duty service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Review of the veteran's service medical records revealed 
multiple complaints of various joint problems.   

With respect to complaints concerning the spine, records 
dated in 1986 and 1987 reflected complaints of neck and back 
pain.  Notes dated in October 1986 indicated that the veteran 
associated her complaints with improper lifting.  Complaints 
recorded in September 1987 followed an accident.  Physical 
examinations were largely normal.  Cervical spine X-rays were 
negative.  The veteran returned with complaints of low back 
pain throughout 1992.  Examinations and X-rays of the 
lumbosacral spine were essentially normal.  The diagnoses 
were generally mechanical low back pain.    

With regard to complaints concerning the feet, the veteran 
was diagnosed as having callus in 1985.  X-rays of the right 
foot taken in August 1986 were negative.  Examination 
performed in October 1990 revealed only pain on palpation of 
the plantar aspect of the middle heel.  The assessment was 
plantar fasciitis.     

The veteran was treated for left leg pain in 1986.  
Examinations were normal.  The diagnoses included muscle pain 
and left leg pain of unknown etiology.  Service records 
indicated that in September 1986, the veteran was placed on a 
one-month temporary profile, in which she was prohibited from 
forced physical training or field duty.  The explanation 
provided was possible rheumatoid arthritis.    

Service medical records reflected complaints of left knee 
pain in 1988 and 1989.  Examinations were largely normal.  
The diagnoses included strained knee, patellofemoral 
syndrome, and chronic knee pain.   The report of the 
September 1989 physical therapy consultation indicated that 
the veteran described the knee pain as an ache that increased 
with activities that required knee bending.  She also 
reported frequent instability but no giving way, as well as 
grinding behind the patella.  The symptoms also exhibited 
intermittently in the right knee.  There was no swelling, 
locking, or popping.  X-rays were negative.  Examination 
revealed laxity of the lateral cruciate ligament bilaterally, 
tenderness over the left medial retropatellar border, and 
left retropatellar crepitus.  Otherwise, there was normal 
range of motion, normal strength, and no swelling, heat, or 
other ligamentous instability.  The veteran continued to have 
left knee symptoms in 1990.  Objective findings included 
crepitus and patellar tenderness.  The assessments included 
retropatellar pain syndrome and patellofemoral syndrome.  

With respect to the left ankle, the veteran was diagnosed as 
having Achilles tendonitis in April 1985.  In June 1986, she 
reported symptoms after pulling a lawn mower back over the 
left foot.  In January 1990, the veteran reported suffering a 
trauma to left foot secondary to a fall.  X-rays of the left 
foot were negative.  The diagnosis was soft tissue injury.  

The report of the December 1992 separation examination was 
negative for objective abnormalities.  On the accompanying 
report of medical history, the veteran reported a history 
including swollen and painful joints, recurrent back pain, 
trick or locked knee, and foot trouble.  The examiner's notes 
stated that there were complaints of joint pain and malaise 
in the records.  

The veteran underwent a VA examination in August 1994.  At 
that time, she reported having aching knees in 1988, which 
she felt was related to running and heavy work she was 
performing.  She also stated that she had been previously 
told in about 1990 that she had some arthritis in the left 
heel.  She also had some occasional aching in the right 
shoulder associated with push-ups.  The examiner found no 
clinical or X-ray evidence sufficient to warrant a diagnosis 
of any acute or chronic disorder for the right shoulder, 
knees, or left heel.  

In February 1996, the veteran presented to Terri Weber, M.D., 
with a one-month history of pain and swelling in the joints, 
particularly in the morning.  The assessment was possible 
palindromic arthritis.  Dr. Weber indicated that she would 
refer the veteran to a rheumatologist if test results 
suggested arthritis.   

VA outpatient records dated in August 1996 indicated that the 
veteran had been suffering from joint swelling for six 
months.  Other notes dated later in August 1996 specified 
that the veteran complained of pain in all joints since 
December 1995.  

In October 1996, the veteran submitted a claim for a disorder 
manifested by multiple joint pain, stiffness, and swelling.  
She asserted that the disorder first became evident prior to 
her separation from service.  

With her claim, the veteran submitted records from Martha 
D'Ambrosia, M.D.  In April 1996, the veteran was referred for 
evaluation of polyarthritis.  By her report, the veteran 
developed pain and swelling in several joints in December 
1995.  Examination revealed symptoms in the right fingers and 
wrist, right knee, and right toes and heel.  Dr. D'Ambrosio 
stated that the disorder seemed most consistent with an early 
onset seronegative rheumatoid arthritis.  In an April 1996 
letter to Dr. Weber, Dr. D'Ambrosio again indicated that the 
veteran's disorder seemed most consistent with an early onset 
seronegative rheumatoid arthritis with a four-month history.  
Notes dated in September 1996 indicated that the veteran 
wanted the doctor to add to her records that she now thought 
that her symptomatology may have dated as far back as 1993.  
However, Dr. D'Ambrosio stated that that the veteran 
originally stated, on the forms she personally completed, 
that her symptoms began in December 1995.  The veteran 
continued to receive treatment from Dr. D'Ambrosio through 
July 1997.  

The veteran was afforded another VA examination in May 1997.  
She brought records from Dr. D'Ambrosio, but there were no 
service medical records for review.  The veteran reported the 
onset of multiple joint pain sometime from 1993 to 1995.  She 
was unclear as to the date when the symptoms actually 
developed, though she first sought treatment in April 1996.  
The veteran continued to complain of morning stiffness and 
pain primarily in the left shoulder, hands, knee, and feet.  
Examination confirmed symptoms in those joints.  The 
diagnosis was seronegative rheumatoid arthritis.  The 
examiner did not offer any opinion as to the etiology or date 
of onset of the disorder.  

In a January 1998 letter to the veteran's representative, Dr. 
D'Ambrosio indicated that the initial treatment records from 
April 1996 reflected the veteran's report of developing joint 
pain and swelling in December 1995.  Thereafter, the veteran 
began to think that the symptoms started in service.  Dr. 
D'Ambrosio stated that she reviewed the records the 
representative had sent and saw issues related to plantar 
fasciitis, low back pain, and chronic knee pain.  However, 
she noted that there was apparently no evidence of synovitis 
and no mention by the veteran of prolonged, symmetric small 
joint stiffness in the morning particularly affecting the 
hands.  She also indicated that although plantar fasciitis 
could be misdiagnosed if the practitioner was not looking for 
evidence of rheumatoid arthritis, she was unable to see if 
that was the case from the records.   

The veteran began seeing A.J. Corbett, M.D., in September 
1997.  Notes dated at that time indicated that she reported 
noticing symptoms in her shoulder, knees, and feet in 1993.  
All of her joints began to bother her more persistently in 
1995.  She was diagnosed as having seronegative rheumatoid 
arthritis.  Dr. Corbett's assessment was polyarthritis 
consistent with rheumatoid arthritis.  Additional records 
showed treatment through September 1998.  In a June 1998 
letter to the veteran's representative, Dr. Corbett indicated 
that the veteran's history at the time of the initial 
evaluation was significant for a history of joint pain since 
1993, while the veteran was in the military.  In 1995, there 
was more widespread joint pain and more obvious signs of 
inflammation.  Dr. Corbett stated that he believed that the 
veteran's rheumatoid arthritis started in 1993.  The 
representative had forwarded copies of the veteran's medical 
records from 1988, as well as a copy of Dr. D'Ambrosio's 
January 1998 letter.  He stated that it was possible, but not 
definite, that the low back pain in 1992 and the plantar 
fasciitis in 1990 were related to the veteran's joint 
problems.  He added that there were 1985 records of acute 
left knee pain, described as an ache that increased with 
activity and was probably most consistent with a 
patellofemoral problem.  

The veteran underwent a VA examination in February 1999.  The 
examiner reviewed the veteran's medical records and claims 
folder for the examination.  The veteran indicated that the 
claims folder was correct concerning her history of multiple 
joint complaints from 1993 to 1995.  She had an initial 
evaluation in April 1996, when she was diagnosed as having 
seronegative rheumatoid arthritis.  The veteran reported that 
her symptoms primarily affected the left shoulder, hands, 
knees, and feet.  Examination revealed objective findings in 
the hands, left wrist, and left shoulder.  The diagnosis was 
seronegative rheumatoid arthritis affecting multiple areas.  
The examiner opined that the veteran's polyarthritis did not 
have its onset during her period of active duty service.  She 
explained that the knee pain noted in 1989 appeared to be 
directly related to running.  In addition, she noted that 
right shoulder pain mentioned in the 1994 VA examination was 
associated with push-ups.  The examiner noted that there was 
a clear change in the veteran's condition, as reported by the 
veteran, in December 1995.  At that time, she had pain and 
swelling in multiple joints in the morning and unrelated to 
activity.  Therefore, the examiner concluded that it was more 
likely than not that the veteran's polyarthritis began in 
late 1995.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In this case, the Board finds that the preponderance of the 
evidence is against service connection for rheumatoid 
arthritis.  The record reflects the onset of multiple joint 
pain, confirmed by contemporaneous report by the veteran, in 
December 1995, more than two years after the veteran's 
separation from service.  In fact, at the time of initial 
evaluation in April 1996, Dr. D'Ambrosio opined that the 
disorder was most consistent with early onset seronegative 
rheumatoid arthritis.  In addition, in her January 1998 
letter, Dr. D'Ambrosio noted the absence of specified typical 
symptoms of rheumatoid arthritis in service.  Finally, the 
February 1999 VA examiner specifically associated joint 
complaints shown in service to otherwise identifiable causes, 
i.e., running, push ups, etc.  After reviewing the pertinent 
medical evidence, the VA examiner concluded that the 
veteran's rheumatoid arthritis more likely than not began in 
late 1995.  Therefore, the evidence of record does not show 
chronic disability in service, post-service continuous 
symptoms associated with a disorder shown in service, 
compensable symptomatology within one year after the 
veteran's separation from service, or disability otherwise 
determined to be related to service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1131, 1133; 38 C.F.R. §§ 3.303, 3.307.  The claim 
must therefore be denied.     

The Board acknowledges that, in his letter, Dr. Corbett 
stated that he believed that her rheumatoid arthritis began 
in 1993.  However, this opinion is apparently based on the 
history provided by the veteran at the time of her initial 
presentation to Dr. Corbett in September 1997.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, Dr. 
Corbett conceded that it was possible, but not definite, that 
low back and foot symptoms shown in service actually 
represented the onset of the veteran's disease.  This 
speculative opinion is insufficient to rebut the evidence 
demonstrating onset of rheumatoid arthritis in December 1995.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (a 
medical opinion expressed in terms of "may" also implies 
"may not" and is too speculative to establish a plausible 
claim).    

In summary, the Board finds that the preponderance of the 
evidence is against service connection for rheumatoid 
arthritis.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



ORDER

Service connection for rheumatoid arthritis is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



